DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 07/18/2022 was entered and made of record.  Claims 1 and 10 have been amended.  Claims 1-4, 7-13 and 16-20 remain pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2022 was filed after the mailing date of the Final Rejection Office Action on 05/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 07/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application number 17/011037 filed on 09/03/2020 and US patent number 10,969,470 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Specification
[0028] The system 100 can additionally or alternatively include any or all of the systems, components, and/or embodiments described in any or all of: U.S. patent application Ser. No. 16/514,624, filed 17 Jul. 2019, now issued as U.S. Patent number 10,564,641, U.S. patent application Ser. No. 16/505,372, filed 8 Jul. 2019, now issued as U.S. Patent number 10,614,709, and U.S. patent application Ser. No. 16/540,836, filed 14 Aug. 2019, now published as US 2020/0057441, each of which is incorporated herein in its entirety by this reference.
[0068] The method 200 can additionally or alternatively include any or all of the methods, processes, and/or embodiments described in any or all of: U.S. patent application Ser. No. 16/514,624, filed 17 Jul. 2019, now issued as U.S. Patent number 10,564,641, U.S. patent application Ser. No. 16/505,372, filed 8 Jul. 2019, now issued as U.S. Patent number 10,614,709, and U.S. patent application Ser. No. 16/540,836, filed 14 Aug. 2019, now published as US 2020/0057441, each of which is incorporated herein in its entirety by this reference.

Allowable Subject Matter
Regarding to claims 1 and 10 objected for minor informalities, Examiner withdraws said objection due to proper amendment to the claims.
Regarding to claims 16-17 rejections under nonstatutory double patenting, Examiner withdraws said rejection due to Applicant’s Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter as indicated in the Office Action dated 05/09/2022.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 1, the prior art does not teach or suggest the claimed invention having “wherein the first set of sensors comprises a camera having a focal length, wherein the focal length is determined at least in part based on a distance between the infrastructure device comprising the camera and a nearest infrastructure device of the set of infrastructure devices”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-4 and 7-9, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claim 10, the prior art does not teach or suggest the claimed invention having “receives a third stream of observation data from a second infrastructure device of the set of infrastructure devices; - determines a source of the calibration error based on the third stream of observation data”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-4 and 7-9, the claims have been found allowable due to their dependencies to claim 10 above.
Regarding claim 16, the prior art does not teach or suggest the claimed invention having “wherein each of the set of onboard sensor systems comprises a camera, wherein a focal length of the camera is determined at least in part based on a distance between the infrastructure device comprising the camera and a nearest infrastructure device of the set of infrastructure devices”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 17-20, the claims have been found allowable due to their dependencies to claim 16 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                         
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862